Case 2:18-bk-25113-ER   Doc 21 Filed 02/08/19 Entered 02/08/19 23:44:39   Desc
                         Main Document     Page 1 of 5
Case 2:18-bk-25113-ER   Doc 21 Filed 02/08/19 Entered 02/08/19 23:44:39   Desc
                         Main Document     Page 2 of 5
Case 2:18-bk-25113-ER   Doc 21 Filed 02/08/19 Entered 02/08/19 23:44:39   Desc
                         Main Document     Page 3 of 5
Case 2:18-bk-25113-ER   Doc 21 Filed 02/08/19 Entered 02/08/19 23:44:39   Desc
                         Main Document     Page 4 of 5
Case 2:18-bk-25113-ER   Doc 21 Filed 02/08/19 Entered 02/08/19 23:44:39   Desc
                         Main Document     Page 5 of 5
